Citation Nr: 0407635	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-12 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for lower back 
condition.

2.  Entitlement to service connection for right ankle 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The appellant had active service from September 1977 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the claim for service 
connection for a lower back condition and a right ankle 
condition.  

The appellant was scheduled for a hearing; however, he did 
not report to that hearing.  See 38 C.F.R. § 20.704(d) 
(2003).  In a February 2004 statement, the appellant's 
representative informed VA that he no longer desired a 
hearing.  Thus, the Board finds that the appellant has 
withdrawn his request for a Board hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
and his representative if further action is required on his 
part.  


REMAND

The appellant contends, in essence, that he has disabilities 
of the lower back and right ankle as a result of injuries he 
incurred in service.

The appellant testified at an October 2002 hearing at the RO.  
He stated that he injured his lower back and right ankle 
while aboard the U.S.S. Canopus in 1978.  With respect to his 
right ankle, the appellant stated that the ship examiner had 
taken X-rays and informed him that he had torn ligaments.  He 
stated that he was treated with over-the-counter pain 
medication and whirlpool therapy for about 6 months.  As for 
his lower back, the appellant stated that the ship examiner 
had informed him that he had a pinched nerve; and treatment 
included over-the-counter pain medication, heating pad 
therapy, and whirlpool therapy.

A review of the record indicates an absence of service 
medical records for the appellant's period of active service 
from September 1977 to September 1981.  In this regard, the 
Board observes that the record reflects incomplete service 
medical records.  Thus, the RO should make another attempt to 
obtain the appellant's complete service medical records, 
specifically to include the period from September 1977 to 
September 1981.  

Although the record contains some treatment records from the 
Charleston, South Carolina, VA Medical Center (VAMC), from 
December 1993 to January 2000, the record indicates that they 
were submitted by the appellant.  In this regard, the Board 
observes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, the RO should obtain the complete 
treatment records for the appellant from the above VAMC since 
his discharge in September 1981.  

Additionally, at the October 2002 RO hearing, the appellant 
stated that he had first sought treatment at a VA hospital 
sometime in the late 1980s.  The RO should request that the 
appellant identify the above VA facility and, unless it is 
the same Charleston, South Carolina, VAMC, obtain all records 
from such facility since his discharge in September 1981.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center and request a 
search for any additional service medical 
records for the appellant from September 
1977 to September 1981.  In addition, the 
RO should contact the U.S. Naval and 
Marine Corps Reserve Center, Personnel 
Records, (NMPC-3); Navy Department; 
Attention: Medical Records/Personnel 
Records; Washington, DC 20370-5300; and 
request any service medical records for 
the appellant from September 1977 to 
September 1981.  The RO should document 
in the claims file all of its efforts to 
obtain the appellant's service medical 
records.  The RO is reminded that the 
efforts to obtain government records must 
continue until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  Should the RO reach 
either or both conclusions, it must so 
state in a notice to the appellant and 
his representative.  Additionally, the 
appellant should be reminded that he may 
submit statements by laypersons in 
support of his claim.  Moreover, the RO 
should request that the appellant provide 
any evidence in his possession that 
pertains to his claim.

2.  The RO should obtain and associate 
with the claims file all treatment 
reports from the VAMC in Charleston, 
South Carolina, that have not been 
previously secured.  In addition, the RO 
should request that the appellant 
identify the VA facility at which he 
first sought treatment in the late 1980s 
and, unless it is the same Charleston, 
South Carolina, VAMC, obtain and 
associate with the claims file all 
records from such facility since his 
discharge in September 1981.  

3.  After all necessary evidentiary 
development has been completed, including 
a current VA examination if appropriate, 
the RO should re-adjudicate the issues of 
entitlement to service connection for a 
lower back condition and a right ankle 
condition.  

4.  If such determinations remain 
unfavorable, the appellant and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
appellant and his representative should 
be afforded an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



